Citation Nr: 0844718	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include generalized anxiety 
disorder.

2.  Entitlement to service connection for a skin rash.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 2000 to October 2004.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from March 2005 and August 2005 rating decisions of 
the Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee which denied the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include generalized anxiety disorder and a skin 
rash, respectively.  

The veteran presented personal testimony before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing which was conducted at the Nashville, Tennessee RO in 
November 2006.  The transcript of the hearing is associated 
with the veteran's claims folder.

The issue of entitlement to service connection an acquired 
psychiatric disorder, to include generalized anxiety 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against the finding that 
the veteran has a skin disability that occurred in service or 
is etiologically related to his active service.




CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date of the award of 
benefits will be assigned if service connection was awarded.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in June 
2005.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claims.  
Thus, the Board finds no prejudice in proceeding with 
adjudication of the appeal.

The Board acknowledges that the veteran did not receive 
notice as to the disability rating element until a May 2008 
letter.  Despite the error as to timeliness, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision because his claims were subsequently 
readjudicated in a statement of the case.  The Board also 
acknowledges that the veteran did not receive notice as to 
the effective date element.  Even so, given that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service treatment records (STRs), post-service 
treatment records, and other pertinent documents discussed 
below.  The RO has obtained the veteran's STRs, VA outpatient 
and private treatment records.  The Board acknowledges that 
the veteran has indicated that currently receives treatment 
through the Nashville VA Medical Center (VAMC), and that VA 
is deemed to have constructive notice of the existence of any 
evidence, including treatment records, in the custody of a VA 
facility.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
However, in the present case, the veteran did not report any 
recent treatment for his skin disorder.  He only indicated 
that his current VA treatment was for his mental problems.  
Transcript at 4.  He also testified that no physician had 
ever told him that his skin problems were related to his 
active service.  Given the foregoing, the Board finds that 
there would be no useful purpose in delaying the adjudication 
of the veteran's claim for the purpose of obtaining VA 
treatment records.  

As to the issue of obtaining a medical examination or opinion 
for the veteran's claim of entitlement to service connection 
for a skin disability, the Board finds that VA was not under 
an obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Under McLendon v. 
Nicholson, 20 Vet. App. 
79 (2006), in initial service connection claims, the VA must 
provide a VA medical examination where there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

As will be discussed below, the record is missing critical 
evidence indicating that the claimed disability or symptoms 
may be associated with military service. Specifically, the 
veteran has not proffered competent evidence that he acquired 
a skin disability during service.  There is also no 
indication that the veteran's skin disability may be 
associated with active duty service.  Therefore, an 
examination is not warranted under the criteria set forth in 
McLendon.  See also Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA. 
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VCAA notice.  The purpose behind the notice 
requirement has been satisfied, because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claims.

Relevant law and regulations

Under applicable law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The veteran seeks service connection for a skin rash, which 
he speculates is related to serving on active duty.  
Specifically, he believes that his skin disorder may be the 
result of his exposure to heat, oil, and smoke while 
stationed in Iraq.  See November 2008 Hearing Transcript.

With regard to a current skin disability, the veteran has 
been diagnosed with several conditions to include: pityriasis 
rosea, pruritic dermatitis, tinea corpis, and tinea cruris.  
Accordingly, Hickson element (1) is met.

However, with respect to Hickson element (2), the evidence of 
record does not establish that a skin disability existed in 
service.  The contemporaneous evidence, namely the service 
medical records, to include the veteran's separation 
examination, makes no reference to a skin disability during 
service.  In fact, the veteran has reported that the onset of 
symptoms did not occur until February 2005, subsequent to his 
discharge.  See May 2008 hearing transcript.  There is no 
presumption of service connection for the skin disorders that 
the veteran experiences.  38 C.F.R. § 3.307, 3.309(a).

Finally, there is no competent medical evidence of a nexus 
between the veteran's currently diagnosed skin condition and 
his service.  In the absence of any objectively identified 
disease or injury in service, medical nexus is an 
impossibility.  Accordingly, Hickson element (3) is also not 
met.


To the extent that the veteran himself contends skin 
condition is related to his military service, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu, supra.  Furthermore, the 
Board points out that the veteran has not described a 
continuity of symptomatology between his current complaints 
and his military service.  In fact, as previously noted, the 
veteran clearly testified that his skin problem did not 
manifest until February 2005.

In summary, for the reasons and bases stated above, the Board 
finds that entitlement to service connection for a skin rash 
is not warranted.


ORDER

Entitlement to service connection for a skin rash is denied.


REMAND

As to the veteran's claim for an acquired psychiatric 
disorder, the Board again notes that VA's duty to assist 
includes obtaining VA medical treatment records that are 
material to the issues on appeal.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (holding that a remand is necessary to 
acquire VA medical treatment records that are material to the 
issue on appeal because VA is deemed to have constructive 
knowledge of certain documents generated by VA agents or 
employees).  At the November 2008 Board hearing, the veteran 
stated that he was receiving ongoing psychiatric treatment at 
the Nashville VAMC.  The most recent treatment records 
received from that facility are from May 2007.  It thus 
appears that not all relevant VA medical records are of file.  
Accordingly, the RO must attempt to obtain these medical 
records.

Further, the Board observes that the veteran's service 
treatment records show that he was seen for complaints of 
anxiety, twitching, and jumping in his sleep in May 2004, and 
that since his service discharge in October 2004 he has been 
complaining of chronic stress and anxiety.  In this regard, 
the veteran was provided a VA examination in December 2004, 
which diagnosed generalized anxiety disorder.  The examiner 
that it was difficult to discern when his symptoms 
originated.  VA treatment records and reports since that time 
establish diagnoses of generalized anxiety disorder, major 
depressive disorder, and anxiety disorder not otherwise 
specified.  On remand, the veteran should be afforded another 
VA examination for the purpose of obtaining an opinion as to 
the etiology of the veteran's current psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Nashville VAMC 
and obtain and associate with the claims 
file all outstanding records of treatment 
pertaining to the veteran's psychiatric 
disorder, to include records beginning in 
May 2007.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact must clearly be 
documented in the claims file.

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of any current 
psychiatric disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Any indicated tests and 
studies, should be conducted if the 
examiner deems it appropriate.  The 
examiner should provide an opinion as to 
the diagnosis, date of onset, and 
etiology of any current psychiatric 
disability.  The examiner should also 
provide an opinion on whether there is a 
50 percent probability or greater (as 
likely as not) that any current 
psychiatric disorder had its onset during 
active service.  A rationale should be 
provided for the opinions rendered.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given an appropriate 
opportunity to respond.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


